



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
    shall publish the name of a young person, or any other information related to a
    young person, if it would identify the young person as a young person dealt
    with under this Act.

111(1)          Subject to this section, no person
    shall publish the name of a child or young person, or any other information
    related to a child or a young person, if it would identify the child or young
    person as having been a victim of, or as having appeared as a witness in
    connection with, an offence committed or alleged to have been committed by a
    young person.

138(1)          Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence and liable
    to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable on summary
    conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. M.W., 2015 ONCA 644

DATE: 20150923

DOCKET: M45196

(C59241 & C59382)

Tulloch J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

M.W. and T. F.

Appellants

Peter Copeland and Erika Chozik, for the appellants

Lorna Bolton, for the respondent

Heard: June 24, 2015

ENDORSEMENT

[1]

This is an application for directions by the appellants M.W. and T.F.
    regarding the scheduling of their sentencing appeal. They seek an order to have
    the sentence appeal heard prior to and separate from the conviction appeal.

FACTS

[2]

On May 29, 2013, Nordheimer J. of the Superior Court of Justice found
    three young persons, M.W., T.F., and S.B., guilty of first degree murder in the
    death of 16-year-old Tyrone Bracken. A fourth accused was acquitted.

[3]

Bracken was shot and killed on November 17, 2010, in the west stairwell
    at 135 Neptune Drive in Toronto. The judge found that T.F. played a central
    role in luring Bracken into the stairwell. S.B. then shot the victim. At the
    time of the killing, M.W. was on the way to the scene. The trial judge found
    that M.W. played an integral role in planning and carrying out the murder and
    an active role in the subsequent attempts to cover up the participation of the
    young men involved.

[4]

The Crown applied to have adult sentences imposed. The appellants sought
    a youth sentence under s. 42(2)(r)(ii) of the
Youth
    Criminal Justice Act
, as both had been accepted for Intensive
    Rehabilitative Custody and Supervision (IRCS) orders. The sentence under s.
    42(2)(r)(ii) provides for a maximum sentence of 10 years for first degree
    murder, including a committal to intensive rehabilitative custody for a maximum
    period of six years followed by placement under conditional supervision to be
    served in the community. In his decision dated June 10, 2014, Nordheimer J.
    imposed the adult sentence of life imprisonment with 10 years of parole
    ineligibility. M.W. and T.F. are currently serving their sentences in the
    federal penitentiary system.

[5]

The appellants are appealing both their convictions and sentence. At a
    status court hearing on April 15, 2015, Watt J.A. ordered that the appellants
    appeals be heard together.

DISCUSSION

General Principles

[6]

As a general rule, where an appellant appeals both his or her conviction
    and sentence, the conviction appeal should be heard first. It is preferable
    that the appeals be heard together. The advantages of this order of proceeding
    are clear. It enhances the efficient use of the courts resources, avoids the
    possibility of contradictory outcomes, and ensures that the panel hearing the
    sentence appeal has the benefit of the full context for the appeal. Appeals
    from conviction and sentence should only be bifurcated where there are
    compelling reasons to do so.

[7]

The British Columbia Court of Appeals comments on this issue in
R. v. Freeman
(1998), 101 B.C.A.C. 79, at para. 5, are
    instructive:

The usual practice in this Court is to hear appeals from
    conviction prior to appeals from sentence, where both appeals are set to be
    heard in this Court. This is for the obvious reason that a successful conviction
    appeal renders a sentence appeal redundant. There may be exceptions to the
    practice, as, for example, where there is a pressing interest on the part of
    either the appellant or the public to have the usual order of hearing reversed.
    Each case must, of course, be decided on its merits.

[8]

These comments are equally applicable to the case at bar.

Application to this case

[9]

In this case, there are compelling and pressing reasons for hearing the
    sentencing appeal before the conviction appeal. The delay in hearing the
    conviction appeal is expected to be lengthy. This delay negatively impacts the
    appellants, who are currently in the federal penitentiary system, and the
    strength of their appeal. Though it may cause some confusion for the court, the
    prejudice in hearing the sentence appeal first in this rare situation is not
    significant.

[10]

First,
    the delay in hearing the conviction appeal is likely to be significant and will
    have a negative impact on the appellants. Submissions made in support of this
    motion indicate that there have been delays in completing the fairly lengthy
    transcripts required for the conviction appeals, in part because of difficulty
    locating exhibits. The transcripts required for the sentence appeal are
    complete.

[11]

The
    impact of this delay on the appellants is important. Should the sentence appeal
    be granted, they have been in the wrong stream for more than a year. As the
    sentencing judge explained, an IRCS order provides the young person with a more
    intensive treatment and programming schedule during their sentence, both while
    in custody and under conditional supervision. If the sentence appeal is delayed
    until the conviction appeal is ready, the appellants remain in the federal
    penitentiary system for a greater period of time. A successful sentence appeal
    would lead to a transfer to the provincial custodial system.

[12]

Second,
    the main issue in the sentence appeal is whether the appellants ought to have
    received a youth sentence involving an IRCS order. The appellants argued that
    delay in hearing the sentencing appeal may negatively affect the strength of
    their appeal, as the period of time during which they could participate in IRCS
    under a youth sentence becomes shorter with the passage of time.

[13]

Simply
    put, less time in IRCS means less access to intensive rehabilitation for the
    appellants. Less rehabilitation may be seen as increasing, or at least not
    sufficiently diminishing, the danger to the public once they are released. The
    potential for rehabilitation and whether the sentence provides the necessary
    level of protection to society are, among other things, central considerations
    in determining the appropriateness of a youth sentence.

[14]

Both
    M.W. and T.F. had made progress while in custody before sentencing. Their
    progress and rehabilitation were considered by the sentencing judge, and would
    again be at issue on appeal. Also at issue is the need for ongoing supervision
    once the custodial sentence is over in order to protect the public. In my view,
    less time in the program would weaken the appellants position on these points
    at the sentencing appeal.

[15]

Finally,
    the conviction appeal as it stands now is set to raise complex issues of law
    and involves reviewing a substantial amount of trial evidence, in particular,
    voluminous text message evidence. On the other hand, the sentence appeal is
    based on discreet factual findings, and relies on the extensive reasons
    provided by the trial judge for conviction and sentence. The Crown raises
    concerns about the text message evidence that was crucial to both the conviction
    and sentence decisions, and which at least one of the appellants intends to
    argue was misapprehended by the trial judge. Despite this potential overlap, on
    balance, the issues on appeal are discreet enough to not raise serious concerns
    about duplication and confusion. An expedited sentence appeal would be
    practical in this context.

CONCLUSION

[16]

In
    these rather exceptional circumstances, the appellants have demonstrated that
    there are pressing and compelling reasons to allow the sentence appeal to
    proceed separate from and in advance of the conviction appeal. Accordingly, the
    appellants request is granted and I hereby order that the sentence appeal
    proceed in advance of the conviction appeal.

M. Tulloch J.A.


